Exhibit 10.2

FIFTH AMENDED AND RESTATED REVOLVING LINE OF CREDIT NOTE

 

 

$30,000,000.00

Chicago, Illinois
January 25, 2016

 

FOR VALUE RECEIVED, the undersigned SIGMATRON INTERNATIONAL, INC. ("Borrower")
promises to pay in accordance with the terms of this Fifth Amended and Restated
Revolving Line of Credit Note (this “Note”) to the order of WELLS FARGO BANK,
NATIONAL ASSOCIATION ("Bank") at its office at 10 South Wacker Drive, 17th
Floor, Chicago, IL 60606, or at such other place as the holder hereof may
designate, in lawful money of the United States of America and in immediately
available funds, the principal sum of Thirty Million Dollars ($30,000,000.00),
or so much thereof as may be advanced and be outstanding, with interest thereon,
to be computed on each advance from the date of its disbursement as set forth
herein.

DEFINITIONS:

As used herein, the following terms shall have the meanings set forth after each
such term, and any other defined term used in this Note shall, except as
otherwise specifically stated, have the meaning ascribed thereto in that certain
Third Amended and Restated Credit Agreement between Borrower and Bank dated as
of October 31, 2014, as amended from time to time (the "Credit Agreement"):

(a)"Base Rate" means, for any day, a fluctuating rate equal to the highest of:
(i) the Prime Rate in effect on such day, (ii) a rate determined by Bank to be
one and one-half percent (1.50%) above Daily One Month LIBOR in effect on such
day, and (iii) the Federal Funds Rate plus one and one-half percent (1.50%).

(b)"Business Day" means any day except a Saturday, Sunday or any other day on
which commercial banks in Illinois are authorized or required by law to close.

(c)"Daily One Month LIBOR" means, for any day, the rate of interest equal to
LIBOR then in effect for delivery for a one (1) month period.

(d)"Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers for the
immediately preceding day, as published by the Federal Reserve Bank of New York;
provided that if no such rate is so published on any day, then the Federal Funds
Rate for such day shall be the rate most recently published.

(e)"Fixed Rate Term" means a period commencing on a Business Day and continuing
for 1, 2, 3, or 6 months, as designated by Borrower, during which all or a
portion of the outstanding principal balance of this Note bears interest
determined in relation to LIBOR; provided however, that no Fixed Rate Term may
be selected for a principal amount less than Two Hundred Fifty Thousand Dollars
($250,000.00); and provided further, that no Fixed Rate



 

 

 

3641900-v1\

1

Revolving Line of Credit Note

 

--------------------------------------------------------------------------------

 

Exhibit 10.2

Term shall extend beyond the scheduled maturity date hereof.  If any Fixed Rate
Term would end on a day which is not a Business Day, then such Fixed Rate Term
shall be extended to the next succeeding Business Day.

(f)"LIBOR" means the rate per annum (rounded upward, if necessary, to the
nearest whole 1/8 of 1%) and determined pursuant to the following formula:

 

 

LIBOR =

Base LIBOR

 

100% - LIBOR Reserve Percentage

 

(i)"Base LIBOR" means the rate per annum for United States dollar deposits
quoted by Bank (A) for the purpose of calculating effective rates of interest
for loans making reference to LIBOR, as the Inter-Bank Market Offered Rate, with
the understanding that such rate is quoted by Bank for the purpose of
calculating effective rates of interest for loans making reference thereto, on
the first day of a Fixed Rate Term for delivery of funds on said date for a
period of time approximately equal to the number of days in such Fixed Rate Term
and in an amount approximately equal to the principal amount to which such Fixed
Rate Term applies, or (B) for the purpose of calculating effective rates of
interest for loans making reference to the Daily One Month LIBOR Rate, as the
Inter-Bank Market Offered Rate in effect from time to time for delivery of funds
for one (1) month in amounts approximately equal to the principal amount of such
loans.  Borrower understands and agrees that Bank may base its quotation of the
Inter-Bank Market Offered Rate upon such offers or other market indicators of
the Inter-Bank Market as Bank in its discretion deems appropriate including, but
not limited to, the rate offered for U.S. dollar deposits on the London
Inter-Bank Market.

(ii)"LIBOR Reserve Percentage" means the reserve percentage prescribed by the
Board of Governors of the Federal Reserve System (or any successor) for
"Eurocurrency Liabilities" (as defined in Regulation D of the Federal Reserve
Board, as amended), adjusted by Wells Fargo Bank for expected changes in such
reserve percentage during the applicable term of this Note.

(g)"Prime Rate" means at any time the rate of interest most recently announced
within Bank at its principal office as its Prime Rate, with the understanding
that the Prime Rate is one of Bank's base rates and serves as the basis upon
which effective rates of interest are calculated for those loans making
reference thereto, and is evidenced by the recording thereof after its
announcement in such internal publication or publications as Bank may designate.

INTEREST:

(a)Interest.Except as set forth in paragraph (c) below in the section entitled
“Borrowing and Repayment” in respect of Overadvances, the outstanding principal
balance of this Note shall bear interest (computed on the basis of a 360-day
year, actual days elapsed) either (i) at a fluctuating rate per annum of the
Base Rate in effect from time to time, or (ii) at a fixed rate per annum
determined by Bank to be two and one-quarter percent (2.25%) above LIBOR in
effect on the first day of the applicable Fixed Rate Term, as selected by
Borrower in accordance with paragraph (b) below.  When interest is determined in
relation to the Base Rate, each change



 

 

 

3641900-v1\

2

Revolving Line of Credit Note

 

--------------------------------------------------------------------------------

 

Exhibit 10.2

in the rate of interest hereunder shall become effective on the date each Base
Rate change is announced within Bank.  With respect to each LIBOR selection
hereunder, Bank is hereby authorized to note the date, principal amount,
interest rate and Fixed Rate Term applicable thereto and any payments made
thereon on Bank's books and records (either manually or by electronic entry)
and/or on any schedule attached to this Note, which notations shall be prima
facie evidence of the accuracy of the information noted absent manifest error.

(b)Selection of Interest Rate Options.  At any time any portion of this Note
bears interest determined in relation to LIBOR, it may be continued by Borrower
at the end of the Fixed Rate Term applicable thereto so that all or a portion
thereof bears interest determined in relation to the Base Rate or to LIBOR for a
new Fixed Rate Term designated by Borrower.  At any time any portion of this
Note bears interest determined in relation to the Base Rate, Borrower may
convert all or a portion thereof so that it bears interest determined in
relation to LIBOR for a Fixed Rate Term designated by Borrower.  Borrower may
select a LIBOR option for more than one Fixed Rate Term for portions of this
Note on any Business Day provided not more than five (5) LIBOR-based loans shall
be outstanding at any one time.  At such time as Borrower requests an advance
hereunder or wishes to select a LIBOR option for all or a portion of the
outstanding principal balance hereof, and at the end of each Fixed Rate Term,
Borrower shall give Bank notice specifying: (i) the interest rate option
selected by Borrower; (ii) the principal amount subject thereto; and (iii) for
each LIBOR selection, the length of the applicable Fixed Rate Term.  Any such
notice may be given by telephone (or such other electronic method as Bank may
permit) so long as, with respect to each LIBOR selection, (A) if requested by
Bank, Borrower provides to Bank written confirmation thereof not later than
three (3) Business Days after such notice is given, and (B) such notice is given
to Bank prior to 10:00 a.m. (Chicago, Illinois time) on the first day of the
Fixed Rate Term, or at a later time during any Business Day if Bank, at its sole
option but without obligation to do so, accepts Borrower's notice and quotes a
fixed rate to Borrower.  If Borrower does not immediately accept a fixed rate
when quoted by Bank, the quoted rate shall expire and any subsequent LIBOR
request from Borrower shall be subject to a redetermination by Bank of the
applicable fixed rate.  If no specific designation of interest is made at the
time any advance is requested hereunder or at the end of any Fixed Rate Term,
Borrower shall be deemed to have made a Base Rate interest selection for such
advance or the principal amount to which such Fixed Rate Term applied.

(c)Taxes and Regulatory Costs.  Borrower shall pay to Bank immediately upon
demand, in addition to any other amounts due or to become due hereunder, but
only to the extent related to LIBOR borrowings actually made hereunder, any and
all (i) withholdings, interest equalization taxes, stamp taxes or other taxes
(except income and franchise taxes or their equivalent) imposed by any domestic
or foreign governmental authority and related in any manner to LIBOR, and (ii)
future, supplemental, emergency or other changes in the LIBOR Reserve
Percentage, assessment rates imposed by the Federal Deposit Insurance
Corporation, or similar requirements or costs imposed by any domestic or foreign
governmental authority or resulting from compliance by Bank with any request or
directive (whether or not having the force of law) from any central bank or
other governmental authority and related in any manner to LIBOR to the extent
they are not included in the calculation of LIBOR.  In determining which of the
foregoing are attributable to any LIBOR option available to Borrower hereunder,
any reasonable allocation made by Bank among its operations shall be conclusive
and binding upon Borrower.





 

 

 

3641900-v1\

3

Revolving Line of Credit Note

 

--------------------------------------------------------------------------------

 

Exhibit 10.2

(d)Payment of Interest.  Interest accrued on this Note shall be payable on the
first day of each month, commencing  January 31, 2016.

(e)Default Interest.  From and after the maturity date of this Note, or such
earlier date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, or at Bank's option upon the occurrence, and during
the continuance of an Event of Default, the outstanding principal balance of
this Note shall bear interest at an increased rate per annum (computed on the
basis of a 360-day year, actual days elapsed) equal to four percent (4%) above
the rate of interest from time to time applicable to this Note.

BORROWING AND REPAYMENT:

(a)Borrowing and Repayment.  Borrower may from time to time during the term of
this Note borrow, partially or wholly repay its outstanding borrowings, and
reborrow, subject to all of the limitations, terms and conditions of this Note
and of any document executed in connection with or governing this Note,
including, without limitation, the Credit Agreement; provided however, that the
total outstanding borrowings under this Note shall not at any time exceed the
lesser of (i) the principal amount stated above and (ii) the Borrowing
Base.  The unpaid principal balance of this obligation at any time shall be the
total amounts advanced hereunder by the holder hereof less the amount of
principal payments made hereon by or for Borrower, which balance may be endorsed
hereon from time to time by the holder.  The outstanding principal balance of
this Note shall be due and payable in full on October 31, 2018.

(b)Advances.  Advances hereunder, to the total amount of the principal sum
stated above, may be made in the amount of at least One Million Dollars
($1,000,000.00) and integral multiples of One Hundred Thousand Dollars
($100,000.00) by the holder at the oral or written request of any one of those
persons who are authorized by Borrower to request advances and direct the
disposition of any advances, as evidenced by an incumbency certificate issued to
the holder by an officer of Borrower, until written notice of the revocation of
such authority is received by the holder at the office designated above, or any
person, with respect to advances deposited to the credit of any deposit account
of Borrower, which advances, when so deposited, shall be conclusively presumed
absent manifest error to have been made to or for the benefit of Borrower
regardless of the fact that persons other than those authorized to request
advances may have authority to draw against such account.  The holder shall have
no obligation to determine whether any person requesting an advance is or has
been authorized by Borrower.

(c)Overadvances. Notwithstanding the limitations contained in paragraph (a)
hereof, Overadvances may also be made by the holder in accordance with the terms
of the Credit Agreement and the foregoing clause (b) hereof. The outstanding
principal balance of each Overadvance shall bear interest (computed on the basis
of a 360-day year, actual days elapsed) at a fluctuating rate per annum which is
either (i) the sum of the Base Rate in effect from time to time and 0.50%, or
(ii) the sum of two and three-quarters percent (2.75%) and LIBOR in effect on
the first day of the applicable Fixed Rate Term, as selected by Borrower in
accordance with paragraph (b) of the Section entitled “Interest”.

(d)Application of Payments.  Each payment made on this Note shall be credited
first, to any interest then due and second, to the outstanding principal balance
hereof.  All payments



 

 

 

3641900-v1\

4

Revolving Line of Credit Note

 

--------------------------------------------------------------------------------

 

Exhibit 10.2

credited to principal shall be applied first, to the outstanding principal
balance of this Note which bears interest determined in relation to the Base
Rate, if any, and second, to the outstanding principal balance of this Note
which bears interest determined in relation to LIBOR, with such payments applied
to the oldest Fixed Rate Term first.

PREPAYMENT:

(a)Base Rate.  Borrower may prepay principal on any portion of this Note which
bears interest determined in relation to the Base Rate at any time, in any
amount and without premium or penalty.

(b)LIBOR.  Borrower may prepay principal on any portion of this Note which bears
interest determined in relation to LIBOR at any time and in the minimum amount
of Two Hundred Fifty Thousand Dollars ($250,000.00); provided however, that if
the outstanding principal balance of such portion of this Note is less than said
amount, the minimum prepayment amount shall be the entire outstanding principal
balance thereof.  In consideration of Bank providing this prepayment option to
Borrower, or if any such portion of this Note shall become due and payable at
any time prior to the last day of the Fixed Rate Term applicable thereto by
acceleration or otherwise, Borrower shall pay to Bank immediately upon demand a
fee which is the sum of the discounted monthly differences for each month from
the month of prepayment through the month in which such Fixed Rate Term matures,
calculated as follows for each such month:

(i)Determine the amount of interest which would have accrued each month on the
amount prepaid at the interest rate applicable to such amount had it remained
outstanding until the last day of the Fixed Rate Term applicable thereto,

(ii)Subtract from the amount determined in (i) above the amount of interest
which would have accrued for the same month on the amount prepaid for the
remaining term of such Fixed Rate Term at LIBOR in effect on the date of
prepayment for new loans made for such term and in a principal amount equal to
the amount prepaid.

(iii)If the result obtained in (ii) for any month is greater than zero, discount
that difference by LIBOR used in (ii) above.

Borrower acknowledges that prepayment of such amount may result in Bank
incurring additional costs, expenses and/or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses and/or
liabilities.  Borrower, therefore, agrees to pay the above-described prepayment
fee and agrees that said amount represents a reasonable estimate of the
prepayment costs, expenses and/or liabilities of Bank.  No other prepayment
premium or penalty shall be due.  If Borrower fails to pay any prepayment fee
when due, the amount of such prepayment fee shall thereafter bear interest until
paid at a rate per annum four percent (4%) above the Prime Rate in effect from
time to time (computed on the basis of a 360-day year, actual days elapsed).

The Borrower shall be required to prepay amounts outstanding under the credit
facilities described herein, without premium or penalty (other than any funding
losses resulting from



 

 

 

3641900-v1\

5

Revolving Line of Credit Note

 

--------------------------------------------------------------------------------

 

Exhibit 10.2

prepayment of the Line of Credit Note and the Term Note bearing interest at
LIBOR other than on the last day of the relevant interest period or other break
funding costs) as follows: (i) one hundred percent (100%) of the net cash
proceeds for the sale or disposition of assets outside the ordinary course or
business; provided that so long as no Event of Default has occurred and is
continuing, proceeds of insurance may be applied by the Borrower for the
purchase of replacement property and the Borrower may retain the proceeds of the
disposition of obsolete or worn out property consistent with reasonable and
customary practices; (ii) one hundred percent (100%) of the net cash proceeds of
any issuance or sale by the Borrower of any indebtedness other than indebtedness
permitted by Section 5.3 of the Credit Agreement; (iii) one hundred percent
(100%) of the net cash proceeds of any issuance or sale by the Borrower of
equity securities, excluding, for so long as no Event of Default shall have
occurred and be continuing, the net cash proceeds of such issuances or sales in
an amount not to exceed $300,000 in the aggregate, in each case applied first to
the Term Note in the inverse order of maturity and then to the Line of Credit
Note; and (iv) one hundred percent (100%) of the amount outstanding in excess of
the Borrowing Base not covered by any available Overadvance.

EVENTS OF DEFAULT:

This Note is made pursuant to and is subject to the terms and conditions of the
Credit Agreement.  Any default in the payment or performance of any obligation
under this Note, or any defined "Event of Default" under the Credit Agreement,
shall constitute an "Event of Default" under this Note. 

MISCELLANEOUS:

(a)Remedies.  Upon the occurrence of any Event of Default, the holder of this
Note, at the holder's option, may declare all sums of principal and interest
outstanding hereunder to be immediately due and payable without presentment,
demand, notice of nonperformance, notice of protest, protest or notice of
dishonor, all of which are expressly waived by Borrower, and the obligation, if
any, of the holder to extend any further credit hereunder shall immediately
cease and terminate.  Borrower shall pay to the holder immediately upon demand
the full amount of all payments, advances, charges, costs and expenses,
including reasonable attorneys' fees (to include outside counsel fees and all
allocated costs of the holder's in-house counsel), expended or incurred by the
holder in connection with the enforcement of the holder's rights and/or the
collection of any amounts which become due to the holder under this Note, and
the prosecution or defense of any action in any way related to this Note,
including without limitation, any action for declaratory relief, whether
incurred at the trial or appellate level, in an arbitration proceeding that may
be awarded in favor of the holder of this Note or otherwise, and including any
of the foregoing incurred in connection with any bankruptcy proceeding
(including without limitation, any adversary proceeding, contested matter or
motion brought by Bank or any other person) relating to Borrower or any other
person or entity.

(b)Obligations Joint and Several.  Should more than one person or entity sign
this Note as a Borrower, the obligations of each such Borrower shall be joint
and several.





 

 

 

3641900-v1\

6

Revolving Line of Credit Note

 

--------------------------------------------------------------------------------

 

Exhibit 10.2

(c)Governing Law.  This Note shall be governed by and construed in accordance
with the laws of the State of Illinois, but giving effect to federal laws
applicable to national banks.

(d)Amendment.  This Note may be amended or modified only in writing signed by
each party hereto.  If any provision of this Note shall be held to be prohibited
by or invalid under applicable law such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or any remaining provisions of this Note.

(e)Amendment and Restatement.  This Note amends and restates and supersedes and
replaces any prior Note between the parties hereto with respect to the subject
matter hereof.

[Signature page follows.]



 

 

 

3641900-v1\

7

Revolving Line of Credit Note

 

--------------------------------------------------------------------------------

 

Exhibit 10.2



IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
written above.

SIGMATRON INTERNATIONAL, INC. 

By:/s/ Linda K. Frauendorfer

Title: Chief Financial Officer

 

 

 



 

 

 

3641900-v1\

8

Revolving Line of Credit Note

 

--------------------------------------------------------------------------------